ICJ_068_ContinentalShelf_LBY_MLT_1985-06-03_JUD_01_ME_04_EN.txt. 93

SEPARATE OPINION OF JUDGE MBAYE
[Translation]

I have voted in favour of the operative part of the Judgment because I
endorse the Court’s findings and, in general, the grounds advanced in
support of them. I firmly believe indeed that the indications which the
Court has given to the Parties in application of the principles and rules of
international law, viz. the drawing of the median line between Malta and
Libya and its transposition northwards over 18’ of latitude, to take account
of the circumstance of “the great disparity in the lengths of the relevant
coasts”, enable an equitable delimitation to be achieved.

Nevertheless, there is one point over which, to my regret, I part company
with the Court. It relates to “the considerable distance between the coasts”
of the Parties.

Before dealing with this point of disagreement, I have some comments to
make on the Court’s finding as to the two meanings attributed by cus-
tomary law at the present time to the concept of natural prolongation.

I. THE Two MEANINGS OF THE CONCEPT OF NATURAL
PROLONGATION

The Court has stated the following finding :

“the area of continental shelf to be found to appertain to either Party
not extending more than 200 miles from the coast of the Party con-
cerned, no criterion for delimitation of shelf areas can be derived from
the principle of natural prolongation in the physical sense” (Judg-
ment, para. 79 A. (2)).

I do not dispute this finding ; quite the contrary. I merely believe I should
explain my own understanding of it. I also think that there is such a firm
link between it and the present-day definition of the continental shelf that’
this link should have been emphasized, bearing in mind the significance of
the idea which underlies it and which, in my view, marks a crucial stage in
the development of international law.

The significance of the finding in question becomes fully conspicuous if
we examine it in the context of what has been the nub of the debate in the
present case. For, in final analysis, the essence of the disagreement between
the Parties is reducible to the fact that Libya maintains that delimitation
must rest on the principle of the natural prolongation of the land terri-
tory, whereas Malta considers that the “distance principle” should be
upheld.

If we look carefully at these positions, as the Court has done, we see that

84
CONTINENTAL SHELF (SEP. OP. MBAYE) 94

Malta, in arguing in favour of the “distance principle”, has sought to
justify the use of equidistance as the delimitation method which must
necessarily be employed in this case; and that Libya, for its part, in
arguing for the principle of natural prolongation, has attempted to prove
that any delimitation line between itself and Malta should pass through
what the Parties have agreed to call the “Rift Zone”, which extends roughly
from 10° 30’ E to 16° E, and which is formed by the troughs or grabens of
Pantelleria, Malta and Linosa and the Malta-Medina Channel : and that it
should take account of the escarpment-fault zone to the east (particularly
the Sicily-Malta and Medina Escarpments) : the rift zone would accord-
ingly form a break between two continental shelves.

Both Parties concede that the delimitation of their respective conti-
nental shelves must be based on equitable principles in order to achieve an
equitable result. But they have taken different positions regarding the
interpretation of the law applicable to the case. And since the Court had a
duty to indicate which principles and rules of international law were to
form the basis of the delimitation, it has had to try and bring these to light
from out the penumbra into which they had been cast by the learned,
ingenious but contradictory arguments of the Parties.

The development of the law of the sea, especially since 1958, has shown a
tendency to extend the concept of the continental shelf and to attach it
increasingly to legal principles, and to detach it ever more surely from its
physical origins, whether geological or geomorphological. Moreover, the
indisputable connection between the continental shelf and the exclusive
economic zone argues in favour of a purely legal approach to the former,
which is henceforward to be primarily defined in terms of a certain dis-
tance rather than by the physiography of the sea-bed and its subsoil. This
does not mean that the concept of natural prolongation has no longer any
role to play. The development in question is to be interpreted simply as
meaning that, in contemporary customary law, natural prolongation is no
longer what Truman referred to as such in his 1945 Proclamation. Every
coastal State is entitled to a continental shelf, which is the natural pro-
longation of its territory. This title may be limited in four different
ways :

(1) by 200 nautical miles, when the outer edge of the continental margin
is at a lesser distance than this ;

(2) by the outer edge of the continental margin, when this lies beyond
200 miles ;

(3) by a distance of 350 miles, when the outer edge of the continental
margin is situated at a limit in excess of that distance ;

(4) by the rights and titles of other States.

The respective Parties, in their pleadings and oral arguments, have
attempted to achieve supremacy for “natural prolongation” over the
“distance principle” or vice-versa. But are these two concepts incom-
patible ?

85
CONTINENTAL SHELF (SEP. OP. MBAYE) 95

The Court states that the “concepts of natural prolongation and distance
are... not opposed, but complementary” (Judgment, para. 34). In its eyes,
“both remain essential elements in the juridical concept of the continental
shelf” (ibid.). Yet a study of what the Court indicates in this paragraph
discloses that it is using the term “natural prolongation” in two different
senses, as will be seen from the following quotation :

“where the continental margin does not extend as far as 200 miles
from the shore, natural prolongation, which in spite of its physi-
cal origins has throughout its history become more and more a com-
plex and juridical concept, is in part defined by distance from the
shore ...”.

I fully endorse this view. But I should have preferred the Court to place
more emphasis on this point.

Such findings place accurately on record the development of the cus-
tomary law of the continental shelf.

This development reached its most recent stage in the United Nations
Convention on the Law of the Sea of 10 December 1982. Title to conti-
nental shelf derives from the continuum formed by the territory of a State
with the submarine areas extending in front of its coasts. A fundamental
legal principle is involved here. The extent of the sovereign rights which it
confers is henceforward to be measured in two ways : by reference to the
continental margin, or by invoking a certain distance. In other words, this
fundamental principle now encompasses two rules which serve to im-
plement it, particularly in determining the expanse of continental shelf
covered by the sovereign rights of the coastal State.

Just as under the 1958 Geneva Convention there is an “equidistance/
special-circumstances” rule for determining the extent of continental shelf
title in a given situation, so it may be said that under the 1982 Convention
there is the rule of “natural prolongation/outer edge of the continental
margin or distance”.

The principle of natural prolongation, in the physical sense, is indivor-
cible from continental shelf law. But surely distance, on the other hand, has
never been truly absent from the concept of natural prolongation. Has it
not accompanied that concept from the outset ? It used to be latent in such
notions as “exploitability” or “bathymetry”. However, when these con-
cepts proved far too relative, resort to an exact distance became necessary
in order to define the factors which determine rights to areas in or under
the sea.

It may of course be argued that Article 76 of the 1982 Convention does
not deal with delimitation, and that the latter is covered rather by Article
83, which makes no reference to any distance principle.

Indeed, this argument is reinforced by the conclusions reached by the
Court in 1969, when it stated that :

“Articles 1 and 2 of the Geneva Convention do not appear to have

86
CONTINENTAL SHELF (SEP. OP. MBAYE) 96

any direct connection with inter-State delimitation as such. Article 1
is concerned only with the outer, seaward, limit of the shelf generally,
not with boundaries between the shelf areas of opposite or adjacent
States. Article 2 is equally not concerned with such boundaries. The
suggestion seems to be that the notion of equidistance is implicit in the
reference in paragraph 2 of Article 2 to the rights of the coastal State
over its continental shelf being ‘exclusive’. So far as actual language is
concerned this interpretation is clearly incorrect. The true sense of the
passage is that in whatever areas of the continental shelf a coastal
State has rights, those rights are exclusive rights, not exercisable by
any other State. But this says nothing as to what in fact are the precise
areas in respect of which each coastal State possesses these exclusive
rights. This question, which can arise only as regards the fringes of a
coastal State’s shelf area is, as explained at the end of paragraph 20
above, exactly what falls to be settled through the process of delimi-
tation, and this is the sphere of Article 6, not Article 2.” (North Sea
Continental Shelf, I.C.J. Reports 1969, p. 40, para. 67.)

At first sight, it appears that this conclusion could be applied mutatis
mutandis to Articles 76 and 83 of the 1982 Convention.

In fact, however, the situation is no longer the same. Article 6 of the 1958
Convention establishes a method of delimitation by the “equidistance/
special-circumstances” rule. The clause covering delimitation is therefore
sufficient in itself to supply the solution in the event of negotiations or
judicial proceedings. This is no longer the case with the 1982 Convention,
since Article 83 confines itself to indicating that the delimitation must
produce an “equitable solution”. A delimitation problem arises when the
rights derived from Article 76 conflict with one another, and the solution is
not given in the Convention. Thus it is through a comparison of the titles
which underlie the conflicting rights, and of the methods of evaluating
them, that the solution to this conflict may be found. The course indicated
by the new provisions is such that this comparison will almost always lead
toa “solution” attributing rights. Article 83 of the 1982 Convention, unlike
Article 6 of the 1958 Convention, has no self-sufficient existence. In cases
of overlapping or mutually interfering continental shelf rights, it must be
read with Article 76 of the same Convention in order to produce a reso-
lution of the conflicting claims generated by such situations.

Delimitation, after all, is merely the means of resolving situations of
overlap or interference arising from the titles of the Parties to an area of
continental shelf. Thus it is not feasible artificially to separate the right to
an area of continental shelf from the rules for delimiting this shelf, as
honed by State practice and the decisions of courts. An assessment has to
be made of the bounds within which the competing nghts can be exercised.
Whether this assessment is made by reference to a distance, or by reference
to the edge of the continental margin, in all cases the starting-point will be

87
CONTINENTAL SHELF (SEP. OP. MBAYE) 97

existing titles based on the principle of natural prolongation ; to these we
have then to apply the legal rules (viz., distance, the outer edge of the
continental margin, the rights of third States).

Paragraph 1 of Article 76 of the 1982 Convention founds a State’s title to
continental shelf on the principle of the natural prolongation of its land
territory. This is no mere inference, but — the rules for the interpretation of
treaties set out in Article 31 of the Vienna Convention — clearly emerges
the “ordinary meaning” of the words used in that paragraph, which pro-
vides :

“The continental shelf of a coastal State comprises the sea-bed and
subsoil of the submarine aréas that extend beyond its territorial sea
throughout the natural prolongation of its land territory...” (Emphasis
added.)

This principle of natural prolongation, according to Article 76, can be
applied in two ways : either by means of the rule of the “outer edge of the
continental margin”, or by means of the “200-mile” rule. This is what is
meant by the rest of the sentence :

“to the outer edge of the continental margin, or to a distance of 200
nautical miles from the baselines from which the breadth of the
territorial sea is measured where the outer edge of the continental
margin does not extend up to that distance”.

Thus the 200-mile rule (or the “distance principle”), far from contra-
dicting the principle of natural prolongation, in fact completes it, as it is
also completed by the rule of the “outer edge of the continental margin”.
To express the same idea in another way, we can say that a coastal State has
aright to the continental shelf because it is the natural prolongation of its
land territory, and that this right is measured by reference to a geophysical
fact (the outer edge of the continental shelf) or an arithmetical fact (the
200-mile distance).

In the hypothetical case of two States with opposite coasts whose con-
tinental shelves cannot extend as far as their minimum legal limits, the rule
of the outer edge of the continental margin evidently has no part to play.
This is what the Court means by saying that “no criterion for delimitation
of shelf areas can be derived from the principle of natural prolongation in
the physical sense” (cf. the aforementioned finding) or that :

“at least in so far as those areas are situated at a distance of under
200 miles from the coasts in question, title depends solely on the
distance from the coasts of the claimant States of any areas of sea-bed
claimed by way of continental shelf, and the geological or geomor-
phological characteristics of those areas are completely immaterial”
(Judgment, para. 39).

88
CONTINENTAL SHELF (SEP. OP. MBAYE) 98

In the case of the Continental Shelf (Tunisia/ Libyan Arab Jamahiriya),
the Court stated in no uncertain terms that :

“The conclusion that the physical structure of the sea-bed of the
Pelagian Block as the natural prolongation common to both Parties
does not contain any element which interrupts the continuity of the
continental shelf does not necessarily exclude the possibility that
certain geomorphological configurations of the sea-bed, which do not
amount to such an interruption of the natural prolongation of one
Party with regard to that of the other, may be taken into account for
the delimitation, as relevant circumstances characterizing the area, as
indicated in this case in Article 1, paragraph 1, of the Special Agree-
ment. In such a situation, however, the physical factor constituting the
natural prolongation is not taken as a legal title, but as one of several
circumstances considered to be the elements of an equitable solu-
tion.” (C.J. Reporis 1982, p. 58, para. 68.)

In stating that “the physical factor constituting the natural prolongation
is not taken as a legal title”, the Court had already taken a stand on the
question of natural submarine boundaries, and, well in advance of the
present case, had settled the question of the basis of title, which in spite of
its name (natural prolongation) is entirely legal.

As for the distance rule, it is reinforced by the fact that the exclusive
economic zone confers rights over not only the water column, but also over
the sea-bed and its subsoil, and thus over the continental shelf. As far as the
limits which it shares with the continental shelf, the exclusive economic
zone confers upon coastal States the same rights, and these are exercised in
the same conditions (Art. 56, para. 3, of the 1982 Convention).

Now, “theorists consider that the exclusive economic zone is part of
general international law '”, and the Court has itself held that the exclusive
economic zone “may be regarded as part of modern international law”
U.C.J. Reports 1982, p.74, para. 100) or that the institution of this zone has
“become a part of customary law” (this Judgment, para. 34).

The question is whether this customary law is binding on ail parties to a

' Raymond Goy, “Les sources du droit et la convention : droit conventionnel et
coutumier”, Rapport général du colloque de Rome sur “Perspectives du droit de la mer à
l'issue de la troisième conférence des Nations Unies”, 2, 3 and 4 June 1983, Pedone, Paris
1984, p. 53. On the same page, the author adds : “Thus the powers enjoyed within the
exclusive economic zone are derived from customary law.” Indeed, the Court holds the
same view (see para. 34 of the Judgment). The customary law now being fashioned on
the basis of the 1982 Convention has hastened the transformation of the concept of
natural prolongation by detaching it from its physical connotations. Raymond Goy
comments in his report :

“Thus, contemporary lawmaking finds it possible for customary law to grow out
of a draft convention in such a way as to enable all to take part in the formation of
law. It features a custom which rapidly crystallizes through having a text to serve as
model and is put into application ahead of the convention itself.” {Translations by
the Registry ]

89
CONTINENTAL SHELF (SEP. OP. MBAYE) 99

case or whether each is free to pick only those rules which it finds con-
venient, contrary to President Koh’s admonition, at the Conference on the
Law of the Sea, that States could not take what they pleased from the
Convention and leave whatever they did not want. Even disregarding this
note of warning, the choice does not lie between natural prolongation and
the distance “criterion”, for in reality these are two rules, paired though on
different levels, which are applied simultaneously, just as the rules of
“natural prolongation” and “natural prolongation in the physical sense”
(or outer edge of the continental margin), are paired. No option can be
presented in the context of these rules, which form a single whole. It has
simply to be decided in each case which pair applies. This involves con-
sidering the arguments for “distance” on the one hand and “continental
margin”, or “natural prolongation in the physical sense”, on the other. Let
no one be misled if the Judgment appears to use the same term for “natural
prolongation” (the legal principle) and “natural prolongation” (in the
physical sense). The Court itself is not so misled. This becomes plain if we
compare its statement that “no criterion for delimitation of shelf areas can
be derived from the principle of natural prolongation in the physical
sense” with the provisions of Article 76 of the 1982 Convention, whereby
the continental shelf of a coastal State is “the natural prolongation of its
land territory”, or again, if we refer to the sentence contained in paragraph
4) of the Judgment, where the Court says :

“The endeavour ... in the terms of the Libyan argument, was to
convince the Court of a discontinuity so scientifically ‘fundamental’,
that it must also be a discontinuity of a natural prolongation in the
legal sense”

and follows with the words “the Court, therefore, rejects the . .. argument
of Libya”. ;

That is my understanding of the Court’s finding cited above. The prin-
ciple of natural prolongation in Article 76 of the 1982 Convention is a
purely legal concept. As for natural prolongation in the physical sense, it
now finds concrete expression in the outer edge of the continental mar-
gin.

II. THE CONSIDERABLE DISTANCE BETWEEN THE COASTS

The Court has found that the considerable distance between the coasts
of the two States is a relevant circumstance which must be taken into
consideration in order to arrive at an equitable delimitation, for, having
considered a number of circumstances and rejected each of them as lacking
in relevance, it states :

“there remains however the very marked difference in the lengths of
the relevant coasts of the Parties, and the element of the considerable
distance between those coasts” (Judgment, para. 66).

90
CONTINENTAL SHELF (SEP. OP, MBAYE) 100

Admittedly, in determining “the extent of the required northward shift
of the boundary line”, the Court no longer considers “the considerable
distance between the coasts” as a relevant circumstance, but rather as a
“parameter” which is

“an obviously important consideration when deciding whether, and
by how much, a median line boundary can be shifted without ceasing
to have an approximately median location, or approaching so near to
one coast as to bring into play other factors such as security” (Judg-
ment, para. 73).

Nevertheless, it concludes that :

“The circumstances and factors to be taken into account in achiev-
ing an equitable delimitation in the present case are the follow-
ing :

(2) the disparity in the lengths of the relevant coasts of the Parties
and the distance between them” (Judgment, para. 79 B).

It must be recognized that no clear explanation emerges from the
Judgment of the reasons for taking into consideration as a relevant cir-
cumstance the considerable distance between the coasts of the Parties.

For my part, I confess, I cannot understand by what process the distance
between the coasts of the two States can instigate or justify the correction
of the median line initially drawn by the Court as a provisional step in the
delimitation.

Certainly, the fact that the continental shelf abutting on the coasts of the
two States has a breadth of less than 400 nautical miles has undeniable
importance. It could not be otherwise, since it is this fact which brings
about the need for delimitation, leaving aside the case of the edge of the
continental margin of one or both of the shelves being located where it
would have to be taken into account. If the shelf separating the two States
had been more than 400 nautical miles wide, the solution to the problem
put to the Court would have been simple. But it is for the very reason that
the two States involved are unable fully to exercise the rights imputed to
them by customary law, and to extend their continental shelves as far as
their “legal” limits, that a delimitation problem arises for them. The total
extent of the continental shelf between Malta and Libya is approximately
183 nautical miles. It is this shelf which was to be divided so as to achieve
an equitable result.

It must also be pointed out that if the distance between the coasts of the
two States were less than 24 nautical miles, what would be at issue would be
the territorial waters, and I do not think it likely that any question would
arise of adjusting the territorial limit of the two States.

But this is not the question. The question is why the fact that a con-

91
CONTINENTAL SHELF (SEP. OP. MBAYE) 101

siderable distance separates the coasts of two opposite States should have
led the Court to adjust the preliminary median line which it had drawn
between their coasts. If Malta, instead of lying at 183 miles from the
Libyan coast, were separated from it by a distance of only 50 miles, would
that make any difference ? I do not think so. At all events, there is nothing
in the Judgment to point to the opposite conclusion. The problem which
arises is related to proportionality. It would arise in the same way in a
hypothetical situation of that kind. The difference in the lengths of the
coasts of two opposite States neither increases nor decreases with the
distance between them. This is an obvious fact which cannot be altered by
the attempt to find an equitable result, even if, in some degree, the room for
manceuvre available for this purpose may vary with the distance between
the coasts of the States concerned, though to what extent or in what
direction it is impossible to determine. And it is this difference which is
decisive in the present instance, where we are dealing with an adjustment in
the light of the “general configuration of the coasts” which lie “opposite”
and the “general geographical context” in which the delimitation is being
carried out.

A few examples will illustrate even better the fact that the distance
between the coasts of the Parties, in the present instance, plays no role at
all. The Court’s manner of taking the distance into consideration fails to
emerge clearly from the pronouncements in the Judgment, for two reasons.
In the first place, there is no indication whether the Court views the
distance between the coasts of the two States as a relevant circumstance
because it is considerable, or merely because it is what it happens to be in
the present case. Paragraph 78 of the Judgment states that :

“Having drawn the initial median line, the Court has found that
that line requires to be adjusted in view of the relevant circumstances
of the area, namely the considerable disparity between the lengths of
the coasts of the Parties here under consideration, the distance
between those coasts...”

In the operative part of the Judgment, the Court employs virtually iden-
tical language, quoting among the

“circumstances and factors to be taken into account in achieving an
equitable delimitation in the present case...” “the disparity in the
lengths of the relevant coasts of the Parties and the distance between
them” (para. 79 B. (2)).

It will be seen that the Court does not qualify the distance. It does not state
that it is considerable. But apparently, no particular significance is to be
attached to this omission, since where the disparity in the length of the
coasts is concerned the word “considerable” does not recur in the operative
part of the Judgment. Moreover, in the reasoning, paragraph 66 refers to :
“the very marked difference in the lengths of the relevant coasts of the
Parties, and the element of the considerable distance between those

92
CONTINENTAL SHELF (SEP. OP. MBAYE) 102

coasts”. It must therefore be concluded from the foregoing that the dis-
tance between the coasts of the Parties is a relevant circumstance because it
is considerable. Besides, the Court can surely not have found that trans-
position of the median line was called for simply because the coasts of the
Parties were separated by the actual distance found to lie between
them.

In the second place, it is not very clear if the Court has used the distance
between the coasts as an independent “element” which contributes to the
adjustment of the initial median line, or as a “circumstance”, a “para-
meter” or a “factor” which is inseparable from the disparity in the lengths
of the coasts and must play an integral role with it.

In my opinion, the former hypothesis should be rejected, because it
would lead to absurd conclusions. To accept that the considerable distance
between the coast lengths of two States is in itself sufficient to justify an
adjustment of the median line would mean that, whenever such a distance
is considerable, the median line must be adjusted, even in cases where the
disparity in the lengths of the coast is negligible or non-existent. That
would be an unacceptable position.

As for the second hypothesis, it is incompatible with the terms of the
Judgment, despite the two provisions quoted above which mention both
these circumstances at the same time. But let us suppose that this hypo-
thesis is valid. Would that mean either that the two circumstances can only
have an effect when they are found in conjunction, or that the disparity in
the lengths of the coasts is only taken into account to any significant degree
because the distance between the coasts is considerable ? I do not believe
that the Court can have intended the first proposition. This may confi-
dently be asserted in the light of the significance which it has always
ascribed, and which it continues to ascribe in the present case, to dif-
ferences in the lengths of coastline.

Where the second proposition is concerned, it would be a simple matter
to demonstrate that the considerable distance between the coasts of States
cannot influence, or at any rate increase, the effect to be attributed to
disparity in lengths of coast. Let us suppose that two States’ coasts are 399
miles apart, such that they are only one mile short of escaping any delimi-
tation problems. Let us also suppose that the same disparity in the lengths
of the coasts is present. It is obvious that the role played by this disparity
would dwindle precisely because of the considerable distance between the
coasts, so it would be rash to state, as the Court does in paragraph 73 of the
Judgment, that :

“the considerable distance between the coasts . . . is an obviously
important consideration when deciding whether, and by how much, a
median line boundary can be shifted . . .”.

This is because the margin of transposition in such a hypothetical case
would be reduced to half a mile, since beyond that margin the State which
benefited from the transposition would otherwise be allotted a continental
shelf of more than 200 miles’ breadth. Considering that in the present case

93
CONTINENTAL SHELF (SEP. OP. MBAYE) 103

equity calls for a margin of 24 miles, it should immediately be apparent
that there is no direct relationship between the distance separating the
coasts of the two States and the amount by which the median line dividing
the continental shelves appertaining to those States is to be shifted in order
to achieve an equitable result.

(Signed) Kéba MBAYE.

94
